Knowlton, J.
This case comes before us on an appeal from an order overruling a motion in arrest of judgment. Such a motion for a cause existing before verdict cannot be allowed unless the cause affects the jurisdiction of the court. Pub. Sts. c. 214, § 27. Commonwealth v. Brown, 150 Mass. 334.
The only cause alleged in this case is a defect in the indictment. But it is clear that the indictment states a case which is within the jurisdiction of the court. It charges lewd and lascivious cohabitation, and although the word “abide” is used where the statute uses the word “ associated,” it contains all the substantive allegations which make up the offence. See Pub. Sts. c. 207, § 6. Without intimating that there is any such formal defect as could have been availed of if the defendants had taken their objection seasonably by a motion to quash, it is enough to say that the cause stated does not affect the jurisdiction of the court. Judgment affirmed.